Citation Nr: 0829915	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a nervous disorder, claimed as depression, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a nervous disorder, claimed as depression.

In the January 2004 rating decision on appeal, the RO 
reopened the issue of service connection and adjudicated it 
on a de novo basis.  Nevertheless, the Board must still 
determine whether new and material evidence has been 
submitted with regard to the issue on appeal.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The veteran was scheduled for a Travel Board hearing to be 
held in July 2007, but failed to report.  He did not provide 
a good cause reason for his failure to report.  The veteran 
was scheduled for a new hearing to be held in October 2007.  
Two days prior to the new hearing date, the veteran requested 
that his hearing be rescheduled because his wedding rehearsal 
was to be held on that date.  This request was denied by the 
Veterans' Law Judge assigned to preside over that hearing.  


FINDINGS OF FACT

1.  In November 1990, the RO denied service connection for a 
nervous condition, claimed as depression; the veteran did not 
appeal.

2. Evidence received since the November 1990 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim.
3.  A psychiatric disorder was not shown during service, at 
separation, or for many years thereafter, nor is any current 
psychiatric disorder shown to be related to service by 
competent medical evidence.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1990 RO decision is 
new and material; and a claim of service connection for a 
psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for a psychiatric disorder, claimed as 
depression, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim in correspondence sent to the veteran in 
August 2003 and July 2007.  The August 2003 letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
The July 2007 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Here, there is 
no need to further discuss the implications of the VCAA or 
Kent regarding reopening this claim because the Board is 
finding in the veteran's favor that new and material evidence 
has been submitted to reopen the claim.  This does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records and VA medical treatment records.  
The veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Finally, the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when there is 
evidence of a current disability; evidence establishing an 
"in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation; an indication that the current disability may be 
related to the in-service event; and insufficient evidence to 
decide the case.  A medical examination is unnecessary in 
this case, because there is no objective and competent 
evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence.  Under such circumstances an 
examination is not required.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007). 


New and Material Evidence

In a November 1990 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition, claimed as depression.  The RO denied the claim 
because there was no evidence of a psychiatric disorder in 
service and there was no current diagnosis of a psychiatric 
disorder, including depression.  The veteran did not file a 
timely appeal in the year following the issuance of that 
decision, and it is considered final.  38 U.S.C.A. § 7105 
(West 2002).  The veteran filed the instant petition to 
reopen the claim in July 2003.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the November 1990 decision, the evidence 
consisted of the veteran's service treatment records.  The 
service records showed no evidence of a psychiatric disorder, 
including depression.  The service records did not include a 
separation examination.  The evidentiary record also included 
notice from the National Personnel Records Center (NPRC) 
which indicated there were no additional service treatment 
records available.  

Since the November 1990 decision, evidence received consists 
of VA outpatient treatment records dated between October 2001 
and July 2003, and lay statements from the veteran's 
siblings.  The VA treatment records include a diagnosis of 
dysthymic disorder, chronic, severe.  In a lay statement, the 
veteran's brother indicated that he recalled his brother 
having personal problems during service.  He also stated that 
the veteran had once "taken a whole bottle of pills with 
liquor, to end his misery."  The veteran's sister also 
submitted a lay statement in which she indicated that during 
service the veteran had been in a hospital for "emotional 
problems" and was later discharged by the military.

The post-service treatment records and lay statements are 
considered new, as this evidence was not previously 
considered by the RO at the time of the 2000 rating decision.  
In addition, the current diagnosis of dysthymic disorder is 
considered to be material evidence, in that it relates to an 
unestablished fact, namely evidence of a diagnosed 
psychiatric disorder.  See Bostain v. West, 11 Vet. App. 124 
(1998); see also 38 C.F.R. § 3.303.  For these reasons, the 
Board finds that new and material evidence has been submitted 
and the claim is reopened.  Adjudication of the veteran's 
claim does not end with the determination that new and 
material evidence has been received.  This matter is 
addressed on a de novo basis below.


Service Connection

The veteran contends he is entitled to service connection for 
depression.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including other psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service treatment records do not show no subjective complaint 
of depression or clinical finings or diagnoses of a 
depressive disorder or any other acquired psychiatric 
disorder.  There is no record of a separation examination.  
Notice from the National Personnel Records Center (NPRC) 
indicates that no additional service treatment records are 
available.  

Post-service VA outpatient treatment records dated between 
October 2001 and July 2003 reveal a diagnosis of dysthymic 
disorder, chronic, severe.  There are no medical findings or 
opinions that link the dysthymic disorder to military 
service.  In a lay statement dated in October 2003, the 
veteran's brother indicated that he recalled his brother 
having personal problems during service.  He also stated that 
the veteran had once "taken a whole bottle of pills with 
liquor, to end his misery."  The veteran's sister also 
submitted a lay statement in which she indicated that the 
veteran was in a hospital for "emotional problems" and was 
later discharged by the military.

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for a depressive 
disorder is not warranted.  As indicated, a successful claim 
for service connection requires three elements (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Here, there is no evidence of a chronic depressive disorder 
or a clinical diagnosis of dysthymic disorder during service, 
or at separation.  In addition, while there is a current 
diagnosis of dysthymic disorder, there is no medical evidence 
of a relationship or nexus between the dysthymic disorder and 
military service.  Although the veteran and his siblings 
contend that the veteran had a depressive disorder in service 
and that it is related to the current diagnosis, as laymen 
without specialized medical knowledge or training, they are 
not competent to render a medical opinion regarding the 
etiology of the veteran's current psychiatric disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 1993 (lay persons are 
competent to provide evidence of visible symptoms, but where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required).  In sum, 
while a psychiatric disorder, diagnosed as dysthymic disorder 
is now shown, the cumulative record does not reflect any 
competent medical evidence to support a finding that the 
veteran's current disability is etiologically related to any 
aspect of his active duty military service.

Finally, since the veteran's dysthymic disorder did not 
manifest to a compensable degree within one year of 
separation from active duty, but rather over 30 years later; 
the Board finds that it may not be presumed to have been 
incurred or aggravated during active duty military service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for depression 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has been submitted; and the claim 
of service connection for depression is reopened.  Upon de 
novo review service connection for a psychiatric disorder, 
claimed as depression, is denied.




____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


